      Case 2:17-cv-05320-CCC-JAD Document 65-8 Filed 11/02/20 Page 1 of 2 PageID: 577


        From:          Robert Tandy
        To:            Vic Baginski
        Subject:       Re: RE:
        Date:          Thursday, May 25, 2017 1:20:38 PM
        Attachments:   image001.png




        Robert A. Tandy, Esq.
        Law Office of Robert A. Tandy, LLC
        50 Tice Boulevard, Suite 363
        Woodcliff Lake, New Jersey 07677
        201-474-7103
        201-474-7101 (facsimile)
        rtandy@tandylaw.com

        Sent from my iPhone

        On May 25, 2017, at 1:18 PM, Vic Baginski <v.baginski@verizon.net> wrote:




              From: Robert Tandy [mailto:rtandy@tandylaw.com]
              Sent: Thursday, May 25, 2017 10:47 AM
              To: v.baginski@verizon.net
              Subject:




              Robert A. Tandy, Esq.
              Law Office of Robert A. Tandy, LLC.
              50 Tice Boulevard, Suite 363
              Woodcliff Lake, New Jersey 07677
              (201) 474-7103
              (201) 474-7101 (facsimile)
              rtandy@tandylaw.com




_^dfkphf bj^fip MNOM
      Case 2:17-cv-05320-CCC-JAD Document 65-8 Filed 11/02/20 Page 2 of 2 PageID: 578


             <i
              mage001.png>
             This message and any attachments contain information from the Law Office of Robert A Tandy, LLC and may contain information
             that is CONFIDENTIAL and/or legally protected under attorney work product, attorney-client communication, joint defense or
             another recognized privilege
             This information is intended only for use of those individuals and/or entities who were correctly named on the TO, CC and/or BCC
             lines above If you are not one of the above-named recipients, or an unintended recipient, you are notified that your receipt of this
             message was inadvertent and you are not to read, copy, disseminate or otherwise use this message and attachments You are further
             notified that any disclosure, copying, distribution or taking of any action in reliance on this message or attachments, without the
             express consent of the Law Office of Robert A Tandy, LLC is strictly forbidden The unauthorized use, dissemination, distribution
             or reproduction of this message, including attachments, is prohibited and may be unlawful If you have received this message in
             error, please immediately delete the message, attachments and any hard drive copies, and notify sender so that the error may be
             corrected




_^dfkphf bj^fip MNON
